      Case 1:20-cr-00288-MHC-AJB Document 60 Filed 09/01/21 Page 1 of 2




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA
                                              CRIMINAL ACTION FILE
V.

                                              NO. 1:20-CR-288-MHC-AJB
ANTONIO BROWN,

     Defendant.



                                       ORDER

       This action comes before the Court on the Final Report and

Recommendation ("R&R") of Magistrate Judge Alan J. Baverman [Doc. 53]

recommending that Defendant's Motion to Suppress Statements [Doc. 26] be


denied. The Order for Service of the R&R [Doc. 54] provided notice that, in

accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to file objections

within fourteen (14) days of the receipt of that Order. No objections have been

filed by the United States or Defendant within the time permitted.

       Absent objection, the district court judge "may accept, reject, or modify, in


whole or in part, the findings or recommendations made by the magistrate judge,


28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain
     Case 1:20-cr-00288-MHC-AJB Document 60 Filed 09/01/21 Page 2 of 2




error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      Accordingly, the Court ADOPTS the R&R [Doc. 53] as the Opinion and

Order of the Court. It is hereby ORDERED that Defendant's Motion to Suppress

Statements [Doc. 26] is DENIED.

      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendant ready for trial on August 11, 2021,and the issuance of this

Order, shall be excluded in calculating the date on which the trial of this case must

commence under the Speedy Trial Act because the Court finds that the delay is for

good cause, and the interests of justice in providing Defendant with the right to file

objections to the R&R outweigh the right of the public and the right of the

defendant to a speedy trial, pursuant to 18U.S.C. §3161, et seq.


      IT IS SO ORDERED this 1st day of September, 2021.




                                        MARK H. COHEN
                                        United States District Judge




                                           2
